DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 16-24 in the reply filed on 9/28/2020 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(i-c) D-glucono-delta-lactone; 
(ii-d) (ii-a) citrate and (iib) acetate; and 
(iii-a) muscle relaxant,
in the reply filed on 9/28/2020 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 25 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.
Claim 18 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.
PTAB Decision is “Law of the Case”
Per MPEP 706.07(h)(X)(A), the Decision of the Board mailed 6/4/2019 in parent Application No. 14/420,684 is the “law of the case” and is thus controlling upon filing a Continuation application after the Decision; the Decision has res judicata effect on this application.  In the instant case, the elected subject matter of amended instant claim 16 reads on rejected claim 1 in the parent application, but now with the added limitations of pH range 3.8-4.2 and a buffer comprising an acetate (acetate was an alternative of dependent claim 5 of the parent; the parent election was directed to a combination of sodium citrate and sodium acetate as buffer, claim 24); the elected subject matter of instant claim 19 reads on parent claim 5; instant claim 21 has been canceled; instant claim 22 and parent claim 29 recite the same limitations; instant claim 23 and parent claim 6 recite the same limitations; instant claim 24 and parent claim 7 recite the same limitations (each differ only to the extent instant independent claim 16 is broader than, encompassing parent independent claim 1, but the amended pH range of instant claim 16 and acetate buffer are narrower) . Thus, the claims are drawn to the same (slightly broader and slightly narrower in different aspects) subject matter that was before the Board, and are controlled by the Board decision:    
In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application. See MPEP § 1214.01 (where a new ground of rejection is entered by the Board pursuant to 37 CFR 41.50(b), argument without either amendment of the claims so rejected or the submission of a showing of facts can only result in a final rejection of the claims, since the examiner is without authority to allow the claims unless amended or unless the rejection is overcome by a showing of facts not before the Board). As such, a submission containing arguments without either amendment of the rejected claims or the submission of a showing of facts will not be effective to remove such rejection.
The Examiner previously noted that the same Declaration by Mr. Carol filed in the parent application on 2/10/2015 (which was considered, but not found persuasive to overcome the obviousness basis in the parent application), has been re-introduced into the instant application.  The considerations of the PTAB included this Declaration, but they did not find this Declaration persuasive to overcome the obviousness basis.
A prior amendment to claim 16 requires a pH range 3.8-4.2.  This range corresponds to a narrower pH range than the claims before the PTAB.  This range is within a broader range of parent claim 28.  The PTAB Decision explicitly addressed parent dependent claim 28, which limited the pH range from 2 to less than 5, finding it obvious.  The rejection below includes rationale that renders the amended pH range obvious.
In the current claim amendment, excipient component (ii) is now limited to D-gluconic acid and D-glucono-delta-lactone, not elected.  However, the rejection basis establishes, inter alia, in solution lactones form an equilibrium mixture of lactone and acid; thus, e.g., gluconic acid may be added to the mixture in the form of Applicant elected glucono-δ-lactone and in the solution and equilibrium between the δ-lactone, γ-lactone and free acid is established.  Thus, D-glucono-delta-lactone, when dissolved in aqueous solution, characteristically forms an equilibrium mixture of this D-glucono-delta-lactone and D-gluconic acid.  Thus, the new requirement is characteristic of either of the two compounds taught in aqueous solution, which was before PTAB in the parent appeal.  

Response to Arguments
Applicants' arguments, filed 1/31/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 19, 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US 7,838,515 B2; 2010; IDS reference); in view of Zaludek et al. (US 2010/0093849 A1; 2010; cited in a prior Office action), and Data Sheet for DBLTM Rocuronium Bromide Injection (https://www.medsafe.govt.nz/profs/Datasheet/d/dblrocuroniuminj.pdf, dated 30 September 2010, published before 10/13/2012, based on the Internet archive of this document; https://web.archive.org/web/20121013134544/http://www.medsafe.govt.nz/profs/Datasheet/d/dblrocuroniuminj.pdf; accessed 5/17/2021; cited in a prior Office action).
Anderson teaches muscle relaxant formulations which include one or more quaternary ammonium neuromuscular blocking agents have a reduced tendency of hydrolytic degradation and therefore a longer shelf stability, when combined with one or more organic anions having at least six carbon atoms and having a pKa of less than 4.0 (abstract); salts of quaternary ammonium compounds, including of rocuronium are currently used as skeletal muscle relaxants, and are generally given by intravenous injection prior to intubation (1:23-26); however, many of the active pharmaceutical compounds in this class are hydrolytically unstable, with rocuronium being more stable; in particular the acetate ester groups hydrolyze over time in aqueous solution, thereby potentially reducing efficacy, impacting safety and limiting shelf life; three methods have been used to limit this hydrolysis; storage at refrigerator to lower hydrolysis rate (1:34-43); formulation at low pH, which also reduced the hydrolysis rate (1:48-50); and formulation as a reconstitutable powder, to which water for injection is added just prior to use (1:58-60).  According to the invention, a high degree of partitioning of the drug into a protective, and in particular, hydrophobic or amphiphilic, milieu has been found to be a very effective measure for limiting hydrolytic decomposition of the drug, due most likely to the limited contact between water and the hydrolytically labile group(s) on the drug molecule when that group is in a hydrophobic domain or local milieu (2:42-48). In this invention, the drug-stabilizing organic anions, taken together, will generally be at a significant molar excess to the drug, or more precisely, to the moles of cationic groups (usually quaternary ammonium groups) on the drug molecules (3:11-15); it is believed that a 100% molar excess or more has the best chance of displacing both the nominal counterion of the drug (bromide, etc.) and any hydroxyl ions bound to the cationic group or other basic groups on the molecule (3:29-34).  A hydrophobic group on the anion, such that the anion has at least 6 carbon atoms can improve binding of, or association of, the anionic compound with the cationic drug and subsequent stabilization by a combination of one or more effects, including (1) a hydrophobic interaction with the hydrophobic portion of the drug; (B) a reduced translational entropy and thus tighter binding to drug due to higher molecular weight than, say, an atomic cation or an amino acid; (C) the creation of a sufficiently hydrophobic local environment (or milieu) around the drug, particular at the site of the labile group, upon associating with the drug and/or with the other anions associated with the drug; and D) a reduced partitioning into water domains, in systems comprising water-lean domains by virtue of other additives (4:12-27).  The combination of drug and anion will preferably be formulated in a liquid carrier; a high purity of water, very low in heavy metal contaminants, is crucial for stability in this invention (i.e., a teaching of aqueous compositions; 6:16-16, 39-41).  Due to the presence of the organic anion, the active pharmaceutical ingredient (API) experiences less hydrolytic breakdown during storage and therefore has an extended shelf life (6:27-30).  The prior art teaches the use of acetate as a buffer in solutions of these drugs (10:2-3).  
Anderson establishes that steroidal compounds, including rocuronium in salt form (including the bromide salt), are among steroids with a quaternary ammonium group and a carboxylate group (an ester moiety), where the ester moiety is subject to degradation via hydrolysis.  Anderson teaches that a six-carbon or more compound with an acid moiety can perform as a stabilizing agent, to minimize the hydrolysis of the steroid compound.
Anderson does not teach the rocuronium salt concentration range from 5 mg/ml to 20 mg/ml.  However, in Example 7, based on vecuronium partitioning into a lipid-based cubic phase over water, in the presence of glycocholate, pKa 3.5, 26 carbons, the vecuronium in cubic phase without a charged surfactant in the cubic phase was 10.0 mg/ml (col. 13, line 56 to col. 14, line 9).  Thus, the skilled artisan would have targeted similar concentrations when preparing rocuronium salts.  Accordingly, the required rocuronium salt concentration (such as 10 mg/ml) is construed as obvious as a result of routine optimization, keeping in mind the vecuronium concentration achieved.
In further support for the obviousness of 10 mg/mL rocuronium bromide, the DBL document indicates Rocuronium Bromide is present for injection at 50 mg/5 mL vial (i.e., at 10 mg/mL).  This document indicates that Rocuronium bromide is readily soluble in water, in excess of 200 mg/mL, that a 1% solution has a pH of 8.9-9.5 and in aqueous solution rocuronium bromide is more stable at acidic pH.  Each ml of the DBL injection solution contains 10 mg rocuronium bromide, and the following inactive ingredients: sodium acetate, sodium chloride and acetic acid and/or sodium hydroxide q.s. to adjust pH to within the range of 3.8-4.2.
Thus, the DBL formulation establishes a preference for selection of about 10 mg/mL rocuronium bromide, where formulation at about 10 mg/mL is readily formulated in aqueous solution (the claimed pH is taught, as well as acetate buffer, based on sodium acetate and acetic acid).  DBL is relied on as evidentiary that the obvious 10 mg/ml is readily soluble in an aqueous solution, and is clearly preferred, being used in a commercial formulation, consistent with the 10 mg/ml concentration suggestion, based on the 10 mg/ml concentration example of vecuronium in the cubic phase per Example 7.  
Although the elected lactone D-glucono-delta-lactone (in its alternative acid form, D-gluconic acid) is within the scope of the generic compounds discussed by Anderson, Anderson does not specifically teach D-gluconic acid (a pentahydroxyhexanoic acid compound of formula HOCH2(CHOH)4COOH), or the elected lactone of this compound, D-glucono-δ-lactone, or the amended combination, nor concentrations of this compound.  Regarding concentration of the Anderson does teach the drug-stabilizing organic anions, taken together, will generally be at a significant molar excess to the drug—or more precisely, to the moles of cationic groups (usually quaternary ammonium groups) on the drug molecules.  The preferred molar excess (calculated by subtracting unity from this molar ratio and multiplying by 100%) will preferably be greater than or equal to about 100% (i.e., molar ratio of 2:1), and more preferably greater than or equal to about 200% [i.e., a molar ratio of 3:1], and in the case of vecuronium most preferably greater than about 800% [i.e. a molar ratio of 9:1].  Without wishing to be bound by theory, it is believed that a 100% molar excess or more has the best chance of displacing both the nominal counterion of the drug (bromide, chloride, etc,) and any hydroxyl ions bound to the cationic group or other basic (viz., amino) groups on the molecule (col. 4, lines 21-34).  Thus, molar ratios of 2:1 to 9:1 are preferred. 
Regarding the amendment of claim 16, and the pH 3.8-4.2 range, the pKa of 3.70 (see Zeludek below) is near the desired pKa of the Anderson stabilizing compounds, having a pKa from 0.5 up to “about 3.5” (3:55-57). Use of compounds with pKa about 3.5 would have led to formulation pH in the range from 3.8-4.2 as obvious. Anderson also teaches a formulation of pancuronium bromide with a pH from 3.8-4.2 (col. 1, lines 50-52); thus, this pH required by amended instant claim 16 would have been obvious (MPEP 2144.05 (I)).  An Anderson pH range using a gluconolactone as stabilizing agent used a pH 3.8-5.0, [0069], which encompasses the amended claim 16 range, rendering the recited range prima facie obvious (MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  The pH range is also considered obvious as a result of routine optimization considering the teachings of these references (MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  The Examiner’s review of the specification did not identify evidence of criticality of the pH range 3.8-4.2.  This appears to correspond to an obvious workable range (a pH which has stabilizing advantage to reduce the hydrolysis rate (1:48-52); even if there is recognized problem of stinging upon injection problems, the claimed pH is still employed in the prior art as a workable range, and thus would have been obvious to employ; this point was discussed in the PTAB Decision in the parent application). 
Additionally, the DBLTM Rocuronium Bromide Injection Data Sheet explicitly teaches adjusting pH to the range 3.8-4.2 (1st page, 4th paragraph), which is clearly a preferable pH range for a commercial injection product, rendering this pH range obvious. 
Zaludek teaches a pharmaceutical composition comprising oxaliplatinum as the active compound, a pharmaceutically acceptable aqueous solvent and a stabilizing agent in stabilizingly effective amount; the stabilizing agent includes a compound from the group consisting of acids derived from neutral alcoholic sugars, or lactones of these acids (abstract).  As generally known, in aqueous solutions oxaliplatinum decomposes under formation of monomeric and dimeric aqua complexes ([0009]); many attempts to stabilize have been made, apparently the stabilizing compounds were selected by chance, without understanding the causes of decomposition of the active compound; this is also the reason why the results described are contradictory; inconsistency and nonreproducibility of results can be explained by different content of catalytically effective impurities in the active compound ([0035]).  An important decomposition reaction is the loss of the oxalate ligand and its replacement with water under formation of aqua complexes or by other ligands, if present ([0037]).  The loss of the oxalate is a hydrolytic reaction which generally may be catalyzed by acids of bases ([0040]).  By adjusting pH by addition of acids or of buffers formed by a mixture of the acid and its salt it is possible to influence the effectivity of acid-base catalysis in the decomposition of aqueous solutions of oxaliplatinum ([0042]).  In a specific embodiment as the stabilizing agent the composition includes gluconic acid ([0058]; claim 20).  The acids are advantageous because they exist in the form of lactones which in an aqueous medium are only partly ionized, and in solution they form an equilibrium mixture of lactone and acid; thus, e.g., gluconic acid may be added to the mixture in the form of Applicant elected glucono-δ-lactone and in the solution and equilibrium between the δ-lactone, γ-lactone and free acid is established.  For use in drug forms, preparation of a gluconic acid solution by dissolving its δ-lactone is advantageous because glucono-δ-lactone and methods of its analysis are described in the pharmacopoeia whereas gluconic acid itself is not ([0060]).  The hydrolysis of oxaliplatinum can be suppressed by lowering the pH value of the composition; this may be achieved by use of various acids and/or buffers.  Gluconic acid exhibits a number of properties that are advantageous for stabilization of oxaliplatinum; gluconic acid is a polyhydroxy compound which may, similarly to mannitol or sorbitol, to a certain extent stabilize the structure of water and thus decrease the availability of water molecules as reaction components in hydrolysis of the platinum complex.  It is a monocarboxylic acid of medium strength, of dissociation constant 3.70 and therefore its conjugated base is not very strongly basic ([0061]).  Gluconic acid can easily form stable complexes with metal ions that may be present in trace amounts in the composition ([0063]).  The examples use clear colorless vials of glass of 1st hydrolytic class; vials were sealed with bromobutyl rubber stoppers and secured with an aluminum cap covered with polypropylene (a container of glass and made of polypropylene, a polyolefin [0079]).  The positive effect of addition of an aqueous solution of an equilibrium mixture of gluconolactone and gluconic acid on the stability of oxaliplatinum solution in the pH range 4-5 is demonstrated in Table 1 ([0085]).
Thus, Zaludek establishes that gluconic acid (a C6 compound containing a carboxylic acid; i.e., within the scope of the stabilizing compounds taught by Anderson to stabilize steroids including rocuronium bromide) and glucono-δ-lactone are excellent stabilizer agents for oxaliplatinum, which is subject to degradation via hydrolysis (i.e., the same type of degradation mechanism that Anderson teaches for carboxylate steroids including rocuronium bromide).  Furthermore, in view of the equilibrium formed between these compounds, use of applicant elected glucono-δ-lactone would have given the acid compound within the scope of the stabilizing acid compounds of Anderson.  Additionally, the pKa of 3.70 is near the desired pKa of the Anderson stabilizing compounds, having a pKa from 0.5 up to “about 3.5” (3:55-57).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute Applicant elected glucono-δ-lactone as stabilizing agent in place of the Anderson stabilizing compounds, in combination with Applicant elected rocuronium bromide in an aqueous solution, giving the elected compositions of the instant claims.  The motivation would have been the recognition by Zaludek that this compound is effective for stabilizing against hydrolysis-based degradation mechanism, likely modifying the structure of water and decreasing the availability of water molecules in the hydrolysis reaction involving the rocuronium.  Additionally, the compound is taught to chelate metal ions, minor amounts of which may influence degradation.  An additional benefit is the teaching of this compound in the pharmacopeia and methods for using and characterizing it.  (This basis, rendering obvious the selection of Applicant elected glucono-δ-lactone as stabilizing agent in place of the Anderson stabilizing compounds, was affirmed by the PTAB Decision in the parent Application.)
With respect to the amount of rocuronium bromide, the concentration of claim 16 is construed as obvious as a result of routine optimization (considering amounts of vecuronium taught by Anderson include 10 mg/ml).  10 mg/ml corresponds to 0.01888 M rocuronium bromide (MW 529.774 g/mol).  2-9 fold molar excess of corresponds to 0.03775 to 0.1698 M glucono-δ-lactone concentration range, or 6.7-30 mg/ml (MW 178.14 g/mol), having substantial overlap with the recited 15-35 mg/ml range of claim 17.  Thus, amended claim 16 amounts within the recited glucono-δ-lactone concentration range would have been obvious when an amount such as 10 mg/ml of rocuronium bromide is used, by following the teachings of 2-9 fold molar excess taught by Anderson, and as a result of routine optimization.  (The Examiner notes that this basis for obviousness of the rocuronium bromide concentration of 10 mg/ml and obvious of the excipient concentration range was affirmed by the PTAB Decision in the parent Application.)
Regarding the amendment to claim 16 (ii), to require “D-gluconic acid and D-glucono-delta-lactone”, the skilled artisan would recognize that this combination is not distinguished from, dissolution of say, D-glucono-delta-lactone in water, which forms an equilibrium mixture with D-gluconic acid, per Zaludek [0060]. In other words, addition of the elected singular component D-glucono-delta-lactone (or alternatively, D-gluconic acid) in water, gives D-glucono-delta-lactone and D-gluconic acid in aqueous solution as characteristic of this dissolution, patently indistinguishable from the claimed “D-glucono-delta-lactone in water and D-gluconic acid”, when used in the required amounts of claim 16.  Thus, the claimed combination is obvious over single D-glucono-delta-lactone or D-gluconic acid taught by Zaludek
Per Zaludek, the acids are advantageous because they exist in the form of lactones which in an aqueous medium are only partly ionized, and in solution they form an equilibrium mixture of lactone and acid; thus, e.g., gluconic acid may be added to the mixture in the form of Applicant elected glucono-δ-lactone and in the solution and equilibrium between the δ-lactone, γ-lactone and free acid is established.
With respect to amended claim 19, acetate (required by independent claim 16 is obvious based on prior art formulations using acetate, discussed by Anderson, and the clear presence of both sodium acetate and acetic acid taught by DBL, which are effective buffering at the 3.8-4.2 pH range taught by both references) is obvious over Anderson and DBL. Amended claim 19 now requires Applicant elected citrate, in addition to acetate; citrate is not taught by Anderson.  Citrate-based buffer is taught by Zaludek at [0031]; thus, its addition to buffering with acetate would have been obvious.
Regarding claim 22, the Examiner notes the argument in the parent application:
Turning now to new claim 29, Applicant has found that the higher concentration of the gluconic acid excipient as required by claim 1 not only limits hydrolysis, but it also contributes to maintaining a high osmolality such that the composition has an osmolality in the range of about 270 mOsm/kg to about 340 mOsm/kg.
This is taken as evidentiary that the obvious formulation, where the components are present in the recited amounts have the required osmolality within the range of claim 22.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding potential secondary considerations, the Examiner previously reviewed the Declaration of Meritxel Boixados Carol in the parent application.  This declaration establishes that improved stability of D-glucono-delta-lactone in the concentration range from 15-35 mg/mL, relevant to a formulation with lower amounts ascribed to Zaludek. 
While the Examiner does not dispute improved stability at the higher concentrations occurs, for a compound taught to stabilize against hydrolysis, it is not considered unexpected that higher concentrations achieve even better stability than lower concentrations.  This phenomenon would have been expected, and thus, the declaration is not considered to establish any result unexpected.  See MPEP 716.02(c) (II).  (The Examiner notes that consideration of the Carol Declaration, and the Examiner’s finding that the evidence therein did not overcome the rejection basis, was affirmed by the PTAB in the parent Application.)

Applicant argues:
In the Office Action, independent claim 16 was rejected under 35 U.S.C. § 103 as being obvious over U.S. Patent No. 7,838,515 to Anderson in view of U.S. Patent Application No. 2010/0093849 to Zaludek. For the reasons set forth below, Applicant respectfully submits that pending independent claim 16 as amended and its dependent claims are patentable and nonobvious over the cited references. 
Independent claim 16 has been amended to include the buffering agent in the composition and to state that the buffering agent includes an acetate. 
Anderson describes formulations of quaternary ammonium skeletal muscle relaxants that exhibit a high degree of partitioning of the drug into a hydrophobic or amphiphilic milieu for limiting hydrolytic decomposition of the drug (col. 2,11. 42-45). To that end, the formulation incorporates an organic anion with 6 or more carbons andPage 4 of 7 pKa's of less than 4 (col. 2, 11. 50-52). Specifically, the drug stabilizing organic anions are at a significant molar excess to the moles of cationic groups on the drug molecules, i.e., the molar ratio of the organic anion to the cationic groups of the drug molecule is at a molar ratio of 2:1 or greater (col. 3, II. 3-11-34). 
In the Examples section of Anderson, a number of anionic compounds were compared. According to Anderson, acetic acid was found to be very detrimental to the stability of the system, and this is of importance because acetate is taught as a buffer in solutions of the examined drugs. In fact, Anderson teaches that formulations that incorporate an acetate buffer or acetic acid teach away from the invention of Anderson (col. 10, 11. 8-10). 
Accordingly, Applicant respectfully submits that Anderson teaches away from inclusion of an acetate buffer in a stabilized aqueous Rocuronium salt composition as is found in independent claim 16. Therefore, for at least this reason, Applicant respectfully submits that Anderson cannot be properly cited in a 35 U.S.C. § 103 rejection of the pending claims since it discourages the use of an acetate buffer. See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant). 
Further, in the Office Action, it was recognized that Anderson fails to teach several aspects of independent claim 16, among which is a composition that incorporates the D-gluconic acid/D-glucono-delta-lactone excipient as in independent claim 16. As such, the Office Action looks to Zaludek to supply the missing limitations. 
Zaludek teaches a composition that includes an oxaliplatinum and a stabilizer. More specifically the stabilizing agent is selected from acids derived from neutral alcoholic sugars, lactones of these acids, and salts of these acids (D [0051] with gluconic acid and lactones or salts thereof mentioned as one embodiment (O [0058]). The stabilizing agents can to a certain extent stabilize water and decrease the availability of water molecules as reaction components in hydrolysis of the platinum complex, but in addition, the gluconic acid form of the compound can form a stabilizing platinum complex (D [0061]). With regard to acetates, Zaludek teaches that acetate ions are considered an impurity in oxaliplatinum compositions (D [0008]). 
Accordingly, Applicant respectfully submits that even when considering a stabilized composition (i.e., one based on a platinum complex), the cited art teaches that an acetate buffer is an impurity, and the teaching of Zaludek does not overcome the teaching away of inclusion of an acetate buffer in a Rocuronium salt composition as is expressed in Anderson. 
At least for these reasons, Applicant respectfully submits that independent claim 16 patentably defines over the cited art and requests withdrawal of the rejection and allowance of the claim. 

This is not persuasive.
The Examiner does not dispute that two acetic acid-based solutions do not perform very well, compared to other formulations, in the Anderson tests.  Acetic acid was used in Formulation # 2, bottom of column 8 (Glacial acetic acid was used in No. 14, in an amount 3%, without specifying pH).  In formulation # 2, Acetic acid was added, in an amount to titrate the pH to pH 6.  Thus, neither of these formulations correspond to acetic acid/sodium acetate being used as buffer, or the formulation being adjusted to the pH range 3.8 to 4.2; it only shows that acetic acid (having no pH buffering capacity alone) does not perform well as other alternative stabilizers.  
The Examiner does not dispute the statements by Anderson that “acetic acid is very detrimental to stability, which is of particular importance, because the prior art teaches the use of acetate as a buffer in solutions of these drugs” (9:67-10:3), and “It is clear that currently marketed formulations incorporating acetate buffer (or acetic acid) teach away from the instant invention” (10:8-10).
Thus, Anderson implies that acetate as a buffer may be a cause of vecuronium loss of potency over 1-5 weeks (tests in the table at column 9); but the evidence of Anderson tests only acetic acid, at higher pH values, where it is known that pancuronium is less stable.  Addition of only acid, and no mention of neutralization by adding a salt of acetate would correspond to a solution without any pH buffering capacity.  The pKa of acetate is 4.7, and buffering capacity is about the range 3.6 to 5.6 (see Mohan, p. 19).  At pH 6.0, the pH is outside of acetate buffering capacity.
The Examiner notes that Anderson explicitly teaches a benefit to reduce hydrolytic instability (lengthens the shelf-life moderately) by formulating pancuronium bromide at pH range 3.8 to 4.2 (1:48-52).  And the DBL Rocuronium Bromide Injection Data Sheet explicitly teaches sodium acetate and acetic acid are among inactive ingredients; and the pH range is 3.8-4.2 (1st page, 4th paragraph).  The DBL Sheet also makes clear that in aqueous solution rocuronium bromide is more stable at acidic pH (1st page, 3rd paragraph); i.e., construed that the 3.8-4.2 pH range is more stable than higher pH values.  The Examiner notes the comments by Anderson about acetate/acetate buffers are not based on formulations being tested that utilize buffers or pH values in the recognized more stable pH range.  Thus, the “teaching away” strength is directed toward formulations under buffer/pH conditions that are not being relied on.
The skilled artisan would have recognized that acetic acid and sodium acetate are pH buffers, and are effective to buffer pH in the 3.8 to 4.2 range used by the DBL Rocuronium Bromide Injection product (Mohan is discussed in the following rejection; the Calbiochem Buffer guide makes clear that buffering capacity of the acetate-based buffer includes the DBL stable pH range; see No. 4, bottom p. 19: 4. Acetate Buffer; pH range 3.6 to 5.6).  
The obviousness rejection is premised on two modifications over the acetate formulations tested by Anderson; each of these modifications provide a prediction of an improvement to stability:
1) effective buffering by acetic acid and sodium acetate in the stable pH 3.8-4.2 range, taught by both DBL and Anderson prior art products; and 
2) addition of the claimed D-gluconic/D-glucono-delta lactone (addition of either of these gives a solution in equilibrium between these compounds) as a stabilizer.  The stability has been established (discussed by the PTAB decision).  
Both of these considerations individually lead to an expectation of a more stable product than was tested by Anderson; together, they support even better stability improvement than either one of these modifications alone.
The skilled artisan would have had a reasonable expectation that, at the lower, more stable pH values, better stability would have been present, and in the presence of a recognized stabilizing agent, effective against hydrolysis-based degradation (by modifying ability of water to initiate hydrolysis), these two improvements would have mitigated the “teaching away” discussed by Anderson.
MPEP 2145 (X)(D)(1) discusses the analysis of teaching away: 
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
When the nature of the teaching away from acetic acid by Anderson is considered along with two modifications, each reasonably expected to improve stability independently, the combined improvements that are obvious over the tested pH 6 formulations of Anderson outweigh the teaching away based on formulation considerations that not being relied upon.
Regarding Zaludek and the comment that acetates are among a list of impurities in the synthesis of oxaliplatinum, this comment would have had no relevance, because oxaliplatinum is not being relied on (the active compound present in the obvious aqueous composition is rocuronium bromide, clearly taught by both Anderson, and the single active compound in product described by the DBL Data sheet).  Thus, impurities in oxaliplatinum synthesis do not have relevance for teaching away.
Zaludek also indicate that lowering pH suppresses hydrolysis of oxaliplatinum; that this may be achieved by use of various acids and/or buffers [0061].  Acetic acid/sodium acetate, as a buffer system agrees with this discussion, and at lower pH is more likely to suppress hydrolysis, according to this discussion.  Additionally, pKa of gluconic acid  (3.7) is similar to that of acetic acid (pKa 4.7); and pH values of 3.8 to 4.2 are similar to the pH conditions being discussed.  Thus, based on the consideration of Zaludek, a benefit would have likely been the result of acetate buffering at the prior art pH range.

Claims 19 & 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US 7,838,515 B2; 2010; IDS reference); in view of Zaludek et al. (US 2010/0093849 A1; 2010; cited in a prior Office action), and Data Sheet for DBLTM Rocuronium Bromide Injection (https://www.medsafe.govt.nz/profs/Datasheet/d/dblrocuroniuminj.pdf, dated 30 September 2010, published before 10/13/2012, based on the Internet archive of this document; https://web.archive.org/web/20121013134544/http://www.medsafe.govt.nz/profs/Datasheet/d/dblrocuroniuminj.pdf; accessed 5/17/2021; cited in a prior Office action), as applied to claim 16, 19, 22-24 above, and further in view of Mohan (“Calbiochem: Buffers: A guide for the preparation and use of buffers in biological systems”; 2003; http://wolfson.huji.ac.il/purification/PDF/Buffers/Calbiochem_Buffers_Booklet.pdf; accessed 5/13/2022).
The above rejection establishes, inter alia, that independent claim 16 is obvious over Anderson, Zludek and Data Sheet for DBLTM Rocuronium Bromide Injection.  Regarding claim 26, dependent from claim 16, Anderson does not teach the recited concentration range of the acetate buffering agent (construed as the sum of concentrations of sodium acetate and acetic acid).  Nonetheless, the claimed range is known in the prior art as effective for acetate pH buffering, for pH including the range 3.8-4.2, as established by Mohan:
Mohan provides general guidelines for preparation of some common buffers for use in biological systems (p. 18).  No. 4 discusses the acetate Buffer, with buffering in the pH range 3.6 to 5.6.  0.1M Acetic acid (5.8 ml made to 1000 mL; which corresponds to 6.0052 mg/mL of acetic acid in this solution) and 0.1M Sodium acetate (8.2 g/L or 8.2 mg/mL, using anhydrous; MW 82.0) are used.  Various proportional volumes of the Acetic acid and Sodium acetate solutions are mixed to give pH values in the 3.6 to 5.6 range.  For pH 4.0, 41.0 ml of acetic acid and 9 ml of sodium acetate are combined (bottom of p. 19).  This gives a 0.1 M buffer, and the acetate masses used to prepare 1 mL correspond to (41.0/(41.0 + 9.0) x 6.0052 mg/mL) + (9.0/(41.0 + 9.0) x 8.2 mg/mL) = 4.924 + 1.476 = 6.4 mg/mL, within the range of claim 26.  All combinations for the pH range would fall within the range of acetic acid and sodium acetate mg/mL concentrations; i.e., the full range for the obvious pH 3.8 to 4.2 values would have been within the range from 6.0 to 8.2 mg/mL (concentrations of each contributing component) to achieve a 0.1M buffer strength, obvious from this Calbiochem example.  Thus, claim 26 is also obvious.
Regarding claim 19, requiring, inter alia, citrate in addition to acetate-based buffer, the citrate buffer is not taught by Anderson.  However, as discussed above, citrate is mentioned by Zaludek, rendering its inclusion obvious.  
In addition, Mohen also discusses citrate buffer (No. 3 at p. 19: 3. Citrate Buffer; pH range 3.0 to 6.2), which is also effective for buffering the pH range 3.8-4.2, taught by each of Anderson and DBL Rocuronium bromide injection product sheet.  Thus, a combination of acetate- and citrate-based buffers would permit lower amounts of each, to effectively buffer in the 3.8-4.2 pH range taught in the prior art.  Accordingly, addition of citrate buffer to the acetate buffer would have been obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611